UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7519



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


UNDER SEAL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-02-283; CA-03-1319)


Submitted:    January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Under Seal, Appellant Pro Se. Sonya LaGene Sacks, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Appellant,    a   federal    prisoner,        seeks    to     appeal     the

district court’s orders denying relief on his motions filed under

28 U.S.C. § 2255 (2000), and for reconsideration.                      The orders are

not   appealable        unless    a    circuit     justice    or     judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                28 U.S.C.

§   2253(c)(2)     (2000).        A    prisoner    satisfies        this    standard      by

demonstrating       that    reasonable       jurists       would      find       that   his

constitutional      claims       are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Appellant has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are     adequately       presented       in   the

materials      before    the     court    and     argument    would        not    aid   the

decisional process.

                                                                                 DISMISSED




                                         - 2 -